Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Bourque et al. [US 20200103245 A1, 2019-12-02], in view of Lim et al. [US 20160350383 A1, 2016-12-01].

With respect to claims 1, 9 and 17, Bourque teaches the claims limitations of a method, computer-readable instructions and system comprising: 
receiving a search query from a user via an interface of a navigation system of a vehicle [e.g. desired final destination] ([0018] FIG. 2, a user provides a desired final destination to the interface of the navigation system 10 includes a user interface 12);
receiving at the processor contextual information from one or more of a global positioning system, a temporal device, a camera, a sensor device of the vehicle, the navigation system of the vehicle, a mobile device, a user identification system of the vehicle, and a user identification application of the mobile device ([0017] travel database 14 data can also be harvested from a mobile device, such as cell phones, smart phones, PDAs, computers, and other electronic data storing devices. A wireless connection, such as Bluetooth, or wired connection provides access to information for use in prioritizing search queries. By example, previously dialed numbers and frequency of calls made and received can be stored in the database 14 and used for prioritizing search results. Additionally, location and travel information from calls made or received from a mobile phone is contemplated. Higher call frequency associated with a particular number and location can affect the prioritization by assigning a higher rank to results in closer proximity to that particular location);
Bourque does not teach:
wherein receiving the contextual information comprises receiving at least battery state of charge related to the vehicle from the sensor device of the vehicle 
based on the contextual information, using the processor, suggesting one or more of a search query refinement and a search query addition to be appended to the search query via the interface of the navigation system of the vehicle.
Lim teaches:
wherein receiving the contextual information comprises receiving at least battery state of charge related to the vehicle from the sensor device of the vehicle ([0029] contextual module 162 may continuously update the current context and contextual history associated with computing devices 110 as contextual module 162 receives new and updated information.
[0033] contextual information may include information about the operating state of a computing device. For example, an application that is executed at a given time or in a particular location is an example of information about the operating state of a computing device. Other examples of contextual information based on the operating state of a computing device include, but are not limited to, positions of switches, battery levels,..);
based on the contextual information, including at least the battery state of charge related to the vehicle, using the processor, suggesting one or more of a search query refinement and a search query addition to be appended to the search query via the interface of the navigation system of the vehicle ([0036] search module 166 executes searches for information (e.g., available using the Internet) based on search queries search module 166 receives from computing devices 110 and or modules 162 and/or 164. For example, search module 166 may perform an Internet search of a character string search module 166 receives from query module 122B as a user of computing device 110B interacts with computing device 110B to locate an online image of an airport terminal map. In response to the search, search module 166 may obtain a graphical image of the airport terminal map and output the graphical image back to computing device 110B.
[0056] unlike other computing devices and systems that require that the user to provide inputs (e.g., search queries) and further, to be able to provide sufficient information (e.g., correct search query terms) for guiding the other computing devices and systems in locating the particular information that the user is searching for, the example system provides the needed information automatically. Even if the user is unaware of the tasks the user may need to complete, or the information the user should search for, to successfully navigate through the unfamiliar situation and achieve the particular goal, the example system will still automatically provide the needed information);
based on the contextual information, using the processor, suggesting one or more of a search query refinement and a search query addition to be appended to the search query ([0038] needs prediction module 164 learns and predicts the needs of users of computing devices 110 for different contexts and may automatically provide information to computing devices 110 that users of other computing devices, in similar contexts, have needed, in order to complete a task or perform an action. For example, given previous actions (e.g., searches of certain queries) performed by a user of a computing device and/or other users of other computing devices, needs prediction module 164 may infer a task or an action the user may need to perform for a particular context.
[0041] needs prediction module 164 may receive contextual information from context module 162 as well as search history information from search module 166, and provide that information as inputs to the model for training the model to learn the needs of users for given contexts. Once trained, the model may receive a particular context as an input and, in response, output an indication (e.g., data) indicative of one or more tasks, actions, or other observable acts previously performed by other users for the particular context).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bourque with query refinement of Lim. Such a modification would search for information and predicting the needs of users of computing devices for particular contexts (Lim [0025]).
Bourque as modified by Lim further teaches:
receiving at the processor a selection of the one or more of the search query refinement and the search query addition from the user [e.g. intermediary destination is chosen] (Bourque [0018] a decision whether to select one of the intermediary destinations in the list is performed at step 38. If an intermediary destination is chosen at step 38, then an intermediary route is generated at step 38 and the process terminates at step 42. In the event that a selection is not made, a determination whether to initiate a sub-search occurs at step 44. If a sub-search is not initiated, then the process reverts to step 28. If a sub-search is initiated then a sub-search category is selected at step 46 and a POI/destination list is generated at step 48 based at least in part upon the particular category selected. If a POI/destination is selected from the list);
based on the selection, forming a refined search query (Bourque [0019] employing sub-search categories is a unique method of refining navigation system search queries that provide even more pertinent results for users based upon their inputs, desired travel and POI destinations); and
using the processor, performing a search of a database based on the refined search query and returning corresponding results to the user via the interface of the navigation system of the vehicle (Bourque [0019] after a search has been performed, sub-search categories are made available as input buttons 20 on the display 18. Alternatively, categories can be provided in a variety of known methods through the display 18).

With respect to dependent claim 2, Bourque as modified by Lim further teaches wherein receiving the search query from the user comprises receiving the search query from the user via a search query entry field of the display of a navigation system of the vehicle (Bourque [0022] based upon the search list provided in FIG. 3, an additional keyword search is performed for the term "Risto" (See FIG. 4). Of the 21 restaurants in the search list, only 2 meet the criteria searched. This refinement step enables a user to further focus and refine search queries to more effectively and quickly find the most pertinent search results. After a user finds and selects the preferred search result, the system generates a navigational route to the selected search result).
With respect to dependent claim 3, Bourque as modified by Lim further teaches wherein receiving the search query from the user comprises receiving the search query from the user via a search query entry field of a display of the mobile device executing a mobile application associated with the navigation system of the vehicle (Bourque [0031] after the intermediary results have been generated they are displayed within a graphical interface, such as one provided by a mobile navigation system).

With respect to dependent claim 4, Bourque as modified by Lim further teaches wherein receiving the contextual information comprises one or more of: receiving one or more of location, road class, and environmental information related to one or more of the user and the vehicle from the global positioning system (Lim [0066] data stores 270 represent any suitable storage medium for storing information related to search histories (e.g., search terms, synonyms, related search terms, etc.), context histories (e.g., locations, times of day, device state information, user information, etc.) and rules (e.g., of a machine learning system) for predicting the needs of users of computing devices for various contexts. The information stored at data stores 270 may be searchable and/or categorized such that one or more modules 262-268 may provide an input requesting information from one or more of data stores 270 and in response to the input, receive information stored at data stores 270);
receiving navigation route information from one of the navigation system of the vehicle and a route planning application of the mobile device, receiving temporal information from one or more of the temporal device and the camera (Lim [0032] contextual information may include user topics of interest (e.g., a user's favorite “things” typically maintained as a user interest graph or some other type of data structure), contact information associated with users (e.g., a user's personal contact information as well as information about a user's friends, co-workers, social media connections, family, etc.), search histories, location histories, long and short term tasks, calendar information, application use histories, purchase histories, favorites, bookmarks, and other information that computing devices 110 and ISS 160 can gather about a user of computing devices 110);
receiving one or more of prior search query and prior destination information from one of the navigation system of the vehicle and the mobile device [e.g. contextual information includes past, current, and future physical locations]; and receiving user identification information from one of the user identification system of the vehicle and the user identification application of the mobile device (Lim [0031] information obtained by one or more input devices (e.g., cameras, microphones, keyboards, touchpads, mice, UID 112, etc.) of computing devices 110, and network/ device identifier information (e.g., a network name, a device internet protocol address, etc.) of computing devices 110], receiving one or more of vehicle state and history information related to the vehicle from one or more of the sensor device of the vehicle and the camera (Lim [0031] contextual information includes past, current, and future physical locations, degrees of movement, weather and traffic conditions, patterns of travel, and the like. In some examples, contextual information may include sensor information obtained by one or more sensors (e.g., gyroscopes, accelerometers, proximity sensors, etc.) of computing devices 110, radio transmission information obtained from one or more communication units and/or radios (e.g., global positioning system (GPS), cellular, Wi-Fi, etc.) of computing devices 110, information obtained by one or more input devices (e.g., cameras, microphones, keyboards, touchpads, mice, UID 112, etc.) of computing devices 110, and network/device identifier information (e.g., a network name, a device internet protocol address, etc.) of computing devices 110). 

With respect to dependent claim 5, Bourque as modified by Lim further teaches wherein suggesting the one or more of the search query refinement and the search query addition comprises suggesting the one or more of the search query refinement and the search query addition via a search query suggestion field collocated with the search query entry field of the display of the navigation system of the vehicle (Bourque [0035] a search is initiated containing the keywords "Restaurants in Chicago." After initiating the query a database is accessed and a comparison of the keywords is performed with respect to information contained within a database having historical travel data. A list of restaurants in Chicago is provided ranked by the frequency of visits to a particular restaurant, the day of week and time of day associated with the current query and prior visits to the results. Traffic data can be collected based upon the time of day and day of week to minimize the travel time to a location, and the list can be prioritized based upon the estimated travel time….).

With respect to dependent claim 6, Bourque as modified by Lim further teaches wherein suggesting the one or more of the search query refinement and the search query addition comprises suggesting the one or more of the search query refinement and the search query addition via a search query suggestion field collocated with the search query entry field of the display of the mobile device (Bourque [0035] combination of historical, contextual and traffic information relating to a particular search query can provide a list of enhanced search results. The search results represent a list of potential intermediary destinations. The user selects an arts and entertainment icon to further refine the list. In the present case, performing arts and entertainment venues in close proximity to the restaurants in the search list are provided).

With respect to dependent claim 7, Bourque as modified by Lim further teaches wherein receiving the selection of the one or more of the search query refinement and the search query addition from the user comprises receiving the selection of the one or more of the search query refinement and the search query addition from the user via the display of the navigation system of the vehicle (Bourque [0035] in the present case, performing arts and entertainment venues in close proximity to the restaurants in the search list are provided. A user is then able to select a performing arts venue that is conveniently located in close proximity to the Chicago restaurant they desire. It is conceived that an initial and final destination are one in the same, while the intermediary destination is a target destination within a round-trip travel sequence).

With respect to dependent claim 8, Bourque as modified by Lim further teaches wherein receiving the selection of the one or more of the search query refinement and the search query addition from the user comprises receiving the selection of the one or more of the search query refinement and the search query addition from the user via the display of the mobile device (Bourque [0035] in the present case, performing arts and entertainment venues in close proximity to the restaurants in the search list are provided. A user is then able to select a performing arts venue that is conveniently located in close proximity to the Chicago restaurant they desire. It is conceived that an initial and final destination are one in the same, while the intermediary destination is a target destination within a round-trip travel sequence).

Regarding claims 10-16 and 18-20; the instant claims recite substantially same limitations as the above rejected claims 2-8 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 04/25/2022 office action claims 1, 9, 12 and 17 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 05/27/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153